DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rowe (US 6,852,031).
In Regards to claims 1 and 13, Rowe discloses:
a support structure configured to be supported by a housing of an electronic gaming machine (8:56-9:13, machine 200 including a main cabinet 204 surrounding machine interior); 

a processor supported by the support structure (11:26-40, master gaming controller 305); and 

a memory device supported by the support structure, the memory device stores a plurality of instructions (12:12-31, hard drive 320 storing instructions) that, when executed by the processor in association with an electronic cash-in event (1:19-34, game play requires an input of money or indicia of credit), cause the processor to: 

receive data associated with a virtual ticket voucher, wherein the virtual ticket voucher is accessible via a mobile device application of a mobile device and the virtual ticket voucher is associated with a value (10:33-48, 16:14-31, information is recorded on the cashless instrument, wherein the functions of the cashless instrument is performed by an application on a mobile PDA);

cause the memory device to store virtual ticket voucher information associated with the virtual ticket voucher, wherein the stored virtual ticket voucher information is subsequently used in association with an accounting of activity of the electronic gaming machine (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play), and 

cause a communication of the data associated with the virtual ticket voucher to the electronic gaming machine, wherein the electronic gaming machine modifies a credit balance of the electronic gaming machine based on the value associated with the virtual ticket voucher (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play).

In Regards to claim 7, Rowe discloses that which is discussed above. Rowe further discloses that:
a support structure configured to be supported by a housing of an electronic gaming machine (8:56-9:13, machine 200 including a main cabinet 204 surrounding machine interior); 

a processor supported by the support structure (11:26-40, master gaming controller 305); and 

a memory device supported by the support structure (12:12-31, hard drive 320 storing instructions), the memory device stores a plurality of instructions that, when executed by the processor in association with an electronic cash-out event (1:19-34, game play requires an input of money or indicia of credit), cause the processor to: 
responsive to an input being made to cashout a credit balance of the electronic gaming machine, receive data associated with a virtual ticket voucher from the electronic gaming machine, wherein the virtual ticket voucher is associated with a value based on the cashed out credit balance of the electronic gaming machine (8:1-25, a player may cashout a balance from the gaming machine to the cashless instrument), 

cause the memory device to store virtual ticket voucher information associated with the virtual ticket voucher, wherein the stored virtual ticket voucher information is subsequently used in association with an accounting of activity of the electronic gaming machine (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play), and 

cause a communication of the data associated with the virtual ticket voucher to a mobile device (10:33-48, 16:14-31, information is recorded on the cashless instrument, wherein the functions of the cashless instrument is performed by an application on a mobile PDA).

In Regards to claims 2, 8 and 17, Rowe discloses that which is discussed above. Rowe further discloses that:
the virtual ticket voucher information is at least one of: a date when the virtual ticket voucher was issued, a validation number associated with the virtual ticket voucher, a property address associated with the virtual ticket voucher, the value of the virtual ticket voucher, an expiration date of the virtual ticket voucher, an identification number of the virtual ticket voucher, an identification of an asset number which issued the virtual ticket voucher and an image of a ticket voucher representative of the virtual ticket voucher (9:64-10:8, cashless instrument includes information such a voucher value, issue date, a voucher issue location, a voucher transaction number, etc.).


In Regards to claims 3, 9, 18, Rowe discloses that which is discussed above. Rowe further discloses that:
the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to cause a portable memory device to store the virtual ticket voucher information associated with the virtual ticket voucher (8:1-25, a player may cashout from the gaming machine to the cashless instrument).

In Regards to claims 4 and 10, Rowe discloses that which is discussed above. Rowe further discloses that:
the portable memory device is subsequently used in association with the accounting of activity of the electronic gaming machine in a gaming establishment count room (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play, the examiner interprets use of the cashless instrument to fund a gaming machine as an action which would be used in an accounting of the electronic gaming machine by the casino).

In Regards to claims 5 and 11, Rowe discloses that which is discussed above. Rowe further discloses that:
the memory device stores a plurality of further instructions that, when executed by the processor, cause the processor to cause a communication of the stored virtual ticket voucher information associated with the virtual ticket voucher to a server associated with a gaming establishment count room (13:66-14:14, 14:66-15:10, wager information from the cashless instrument used by the player is forwarded to an accounting server).



In Regards to claims 6 and 14, Rowe discloses that which is discussed above. Rowe further discloses that:
the data associated with the virtual ticket voucher is communicated to the electronic gaming machine in place of data being communicated from a bill validator of the electronic gaming machine in association with the electronic cash-in event (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play).

In Regards to claim 12, Rowe discloses that which is discussed above. Rowe further discloses that:
the data associated with the virtual ticket voucher is communicated from the electronic gaming machine in place of data being communicated to a ticket printer of the electronic gaming machine in association with the electronic cash-out event (8:1-25, a player may cashout from the gaming machine to the cashless instrument).

In Regards to claim 15, Rowe discloses that which is discussed above. Rowe further discloses that:
responsive to an input being made to cashout the credit balance of the electronic gaming machine in association with an electronic cash-out event: receiving data associated with a second virtual ticket voucher from the electronic gaming machine, wherein the second virtual ticket voucher is associated with a second value based on the cashed out credit balance of the electronic gaming machine (8:1-25, a player may cashout from the gaming machine to the cashless instrument, i.e., creating a new second voucher upon cashing out), 

causing the memory device of the device to store second virtual ticket voucher information associated with the second virtual ticket voucher, wherein the stored second virtual ticket voucher information is subsequently used in association with the accounting of activity of the electronic gaming machine (8:1-25, credits stored on the cashless instrument can be used to fund a gaming machine for play), and 

causing a communication of the data associated with the second virtual ticket voucher to the mobile device (10:33-48, 16:14-31, information is recorded on the cashless instrument, wherein the functions of the cashless instrument is performed by an application on a mobile PDA).

In Regards to claim 16, Rowe discloses that which is discussed above. Rowe further discloses that:
the data associated with the second virtual ticket voucher is communicated from the electronic gaming machine in place of data being communicated to a ticket printer of the electronic gaming machine in association with the electronic cash-out event (8:1-25, a player may cashout from the gaming machine to the cashless instrument).

In Regards to claim 19, Rowe discloses that which is discussed above. Rowe further discloses: causing a communication of the stored first virtual ticket voucher information associated with the first virtual ticket voucher to a server associated with a gaming establishment count room, and causing a communication of the stored second virtual ticket voucher information associated with the second virtual ticket voucher to the server associated with the gaming establishment count room (13:66-14:14, 14:66-15:10, wager information from the cashless instrument used by the player is forwarded to an accounting server).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715